Exhibit 21 List of Subsidiaries Bankers Reserve Life Insurance Company of Wisconsin, a Wisconsin corporation Bridgeway Health Solutions, LLC, a Delaware LLC Buckeye Community Health Plan, Inc., an Ohio corporation CBHSP Arizona, Inc., an Arizona corporation CCTX Holdings, LLC, a Delaware LLC CenCorp Consulting Company, Inc., a Delaware corporation Cenpatico Behavioral Health, LLC, a California LLC Cenpatico Behavioral Health of Arizona, LLC, an Arizona LLC Cenphiny Management, LLC, a Delaware LLC Centene Company of Texas, LP, a Texas limited partnership Centene Holdings, LLC, a Delaware LLC Centene Management Company, LLC, a Wisconsin LLC Centene Plaza Redevelopment Corporation, a Missouri corporation CMC Real Estate Company, LLC, a Delaware LLC Coordinated Care Corporation Indiana, Inc., d/b/a Managed Health Services, an Indiana corporation Managed Health Services Insurance Corporation, a Wisconsin corporation MHS Consulting Corporation, Inc., a Wisconsin corporation Nurse Response, Inc., a Delaware corporation NurseWise Holdings, LLC, a Delaware LLC NurseWise, LP, a Delaware limited partnership Nurtur Health, Inc., a Delaware corporation OptiCare Managed Vision, Inc., a Delaware corporation Peach State Health Plan, Inc., a Georgia corporation Sunshine Health Holding Company, a Florida corporation Sunshine State Health Plan, Inc., a Florida corporation Superior HealthPlan, Inc., a Texas corporation Total Carolina Care, Inc., a South Carolina corporation U.S. Script, Inc., a Delaware corporation University Health Plans, Inc., a New Jersey corporation
